Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/516,587, filed on Sept. 25, 2019..
Information Disclosure Statement
 
The information disclosure statements (IDSs) submitted on May 11, 2020, and Jan. 19, 2021, were filed before the mailing of a first office action on the merits and therefore, are in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDSs have been considered.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Note: Citations to the Specification are to the published specification, U.S. Pat. Pub. No. 2020/0364693 [“Applicant’s Specification” or “Spec.”].
¶ [0049]: It is believed that “display unit 150” is “output unit 150” as indicated of Fig. 2.
Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 9–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 recites, “a computer program stored in a computer readable medium.” A computer program is not one of the four statutory categories. Further, Applicant’s Specification describes the software may be “a propagated wave signal.” Spec., ¶ [0123]; MPEP § 2106.03 (citing and quoting In re Nuijten, 500 F.3d 1346, 1357 (Fed.Cir.2007) (“A transitory, propagating signal . . . is not a `process, machine, manufacture, or composition of matter.’”)). Dependent Claims are rejected based on their dependence to Independent Claim 9. For examination purposes, “a computer program stored in a computer readable medium” is “a non-transitory computer readable medium storing a computer program.” 
Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Notwithstanding the rejection of Claims 9–16 for being directed to non-statutory subject matter under § 101 as discussed supra, the § 101 analysis below assumes Claims 9–16 are directed to a statutory category.
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–8 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 9–16 recite “a non-transitory computer readable medium storing a computer program” and are therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
 
bold limitations indicating computer components, and letters for clarity in describing the limitations:
1. A method of processing data using transaction information, the method comprising: 

[A] a user terminal detecting context data related to transaction data through one of a sensor unit and a communication unit; 

[B] the user terminal generating transaction-context data regarding a transaction, taking into account the context data related to the transaction data; 

[C] the user terminal generating processed transaction data based on the transaction-context data; and 

[D] the user terminal outputting the processed transaction data through an output unit.

Step 2A, Prong One: Rep. Claim 1 recites “processing data using transaction information” in the preamble, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Rep. Claim 1 recites “detecting context data related to transaction data” in Limitation A; “generating transaction-context data regarding a transaction, taking into account the context data related to the transaction data” in Limitation B; and “generating processed transaction data based on the transaction-context data” in Limitation C, which recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the computer components identified in bold, “detecting context data related to a transaction” encompasses a person thinking about the location of the transaction (Limitation A); “generating transaction-context data regarding a transaction” encompasses a person writing down the purpose of the transaction on a purchase receipt, such as indicating the purchase was for a John’s birthday gift (Limitation B); and “generating processed transaction data based on the transaction-context data” encompasses a person recording the transaction in a check book register and indicating on the memo line that it was for John’s birthday gift (Limitation C). The mere recitation of the bold computer components does not take the claim limitations out of the mental process grouping. 
In further support that Limitations A, B, and C may be performed in the human mind or with pen and paper, the detecting and generating of the transaction related data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a user terminal with a sensor unit, a communication unit, and an output unit, and Limitation D. 
Regarding the user terminal with a sensor unit, a communication unit, and output device, Applicant’s Specification defines does not otherwise describe them except using exemplary language as a structure part of a general mobile device purpose computer, so Examiner assumes Applicant intended merely a generic user terminal with a sensor unit, a communication unit, and output device. E.g., Spec., Fig. 2 and associated text ¶¶ [0045] (user terminal 100), [0051] (communication unit 120), [0055] (output unit 150), [0056] (sensor unit 160). Limitation D describes the function of the user terminal outputting data of a particular type through an output unit. This takes a generic piece of hardware and describe the functions of transmitting and displaying data, which merely invokes computers or other machinery in its ordinary capacity to transmit and display data. MPEP 2106.05(f)(2). Limitations A, B, and C recite the abstract idea exception itself absent the computer hardware and/or further limits the abstract idea exception. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components in Step 2A, Prong Two cannot provide an inventive concept in Step 2B.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0126] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 4–8 and 12–16 all recite “wherein” clauses that further limit the abstract idea. 
Dependent Claims 2 & 10 recite “generating a virtual space,” which Examiner interprets as displaying an interface, Spec., ¶ [0112]; and  “deploying and displaying” data of a particular type within the interface,” which Examiner interprets as transmitting and displaying data, both limitations invoking a computer in its ordinary capacity to transmit and display data. MPEP 2106.05(f)(2). Claims 2 & 10 further recite “calculating deployment information of the transaction data,” which Examiner interprets as selecting data for presentation in the virtual space (interface) and a mental process. Spec., ¶ [0069]. Thus, the recitation of generic computer components is no more than mere instructions to apply the abstract idea exception and the recitation of an abstract ide exception does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Dependent Claims 3 & 11 recites “generating transaction-context data” in a particular way, which recites the abstract idea exception of mental process for the same reason explained supra.
Conclusion 

Claims 1–16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purves et al. (U.S. Pat. Pub. No. 2015/0073907) [“Purves”].

Regarding Claim 1, Purves discloses
A method of processing data using transaction information, the method comprising:
(See at least Abstract, “method”. ¶ [0081] processing transaction information.) 
a user terminal detecting context data related to transaction data through one of a sensor unit and a communication unit; 
(Examiner interprets “user terminal” as “a mobile device.” Spec., ¶ [0045]. Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets “sensor unit” as “a GPS component.” Spec., ¶ [0056]. Examiner interprets “communication unit” as a “network interface.” Spec., ¶ [0051]. Examiner interprets the claim language of “one of a sensor unit and a communication unit” as requiring only one of the limitations.
See at least ¶ [0337], where a user profile of a mobile wallet application contains the current mobile device GPS location 3717-b and payment account information 3718-b. When making a payment, the user can select GPS location 3717-b [context data] and payment account information 3718-b [transaction data] to complete a purchase transaction. Id. Alternatively, the “WIVD determines the context of the user (e.g., whether the user is in a store, doctor’s office, hospital, postal service office, etc.). Current mobile device GPS location is determined from a GPS component 106c. ¶ [0058]. The mobile device communicates via network interface 4410. ¶ [0392].)
the user terminal generating transaction-context data regarding a transaction, taking into account the context data related to the transaction data; 
(Examiner interprets “user terminal” as “a mobile device.” Spec., ¶ [0045]. Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets “transaction-context data” as transaction data and context data. Spec., ¶ [0079].
See at least ¶ [0337], where “[b]ased on the context [data] [(i.e., location)], the [mobile wallet] app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission. As explained above when making a payment, the user can select GPS location 3717-b [context data] and payment account information 3718-b [transaction data] to complete a purchase transaction. Id. User device location information is used to “determine what kind of offers, rewards, coupons” that may be used when making a payment, ¶ [0074], or to verify the transaction … to prevent fraud.” ¶ [0091]. The transmission of both GPS location 3717-b and payment account information 3718-b when making a payment transaction is “transaction-context data.”)
the user terminal generating processed transaction data based on the transaction-context data; and the user terminal outputting the processed transaction data through an output unit [augmented reality].  
(Examiner interprets “user terminal” as “a mobile device.” Spec., ¶ [0045]. Examiner interprets “processed transaction data” as “transaction data and context data processed for display in a user interface.” ¶ [0069]. Examiner interprets “output unit” as “user interface.” Spec., ¶ [0055].
See at least ¶ [0101] where the “WIVD” generates an augmented reality “information wall” containing 12 months of utility bills or other transaction data. The “information wall” may be also generated based on geolocation data. ¶ [0102]. The WIVD has “various visors/filters for different [virtual] layers” that may be selected. ¶ [0113]. The merchant virtual layer may be selected to obtain product information, price, offers, price match, and inventory. ¶ [0199]. A consumer wallet layer may be selected to obtain wallet account profile information such as past transactions, and payment history. Id. A retailer layer may be selected to obtain an in-store map of products and location. Id. Multiple information layers may be displayed at the same time. ¶¶ [0201], [0204] (example of locating products for purchase in a store); [0093] (in-store location meaning). Information layers “may be automatically injected based on consumer queries, consumer purchase context, consumer environment, object snaps.” ¶ [0203]. Purchase context in location. ¶ [0337].)

Regarding Claim 2, Purves discloses
The method of claim 1 and outputting of the processed transaction data as explained above.
Purves further discloses
wherein the outputting of the processed transaction data comprises: rendering a virtual space taking into account a piece of attribution information selected from the context data and
* * *
deploying and displaying the processed transaction data in the virtual space based on the deployment information.  
(Examiner interprets “processed transaction data” as “transaction data and context data processed for display in a user interface.” Spec., ¶ [0069]. Examiner interprets “virtual space” as “augmented reality.” Spec., ¶ [0118]. Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. 
	See at least ¶ [0101] where the “WIVD” generates an augmented reality “information wall” containing 12 months of utility bills or other transaction data. The “information wall” may be also generated based on geolocation data. ¶ [0102]. The WIVD has “various visors/filters for different [virtual] layers” that may be selected. ¶ [0113]. Information layers “may be automatically injected based on consumer queries, consumer purchase context, consumer environment, object snaps.” ¶ [0203]. Purchase context in location. ¶ [0337].)
calculating deployment information of the transaction data to correspond to the piece of attribution information in the virtual space; and 
(Examiner interprets “deployment information of the transaction data” as “location data,” an attribute of context data. Spec., ¶ [0069] (“Deployment information of transaction data in a virtual space may be determined based on attribution information of context data.” Examiner interprets “virtual space” as “augmented reality.” Spec., ¶ [0118].
This limitation is not substantially different that the prior “wherein” limitation based on Examiner’s interpretation of “deployment information of the transaction data.” Thus, it is rejected similarly. See at least ¶¶ [0101], [0102], [0113], [0203], [0337].)

Regarding Claim 3, Purves discloses
The method of claim 1 and generating of the transaction-context data as explained above.
Purves further discloses
wherein the generating of the transaction-context data comprises generating the transaction-context data using the context data related to the transaction data, 
(Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets “transaction-context data” as transaction data and context data. Spec., ¶ [0079].
This limitation is substantially different than a similar limitation in Claim 1 and is rejected similarly. See at least ¶¶ [0337], [0074], [0091]. The transmission of both GPS location 3717-b and payment account information 3718-b when making a payment transaction is “transaction-context data.”)
the transaction-context data including means information [payment card information], occurrence period information [timestamp], an amount [product pricing, sales tax, offers, discounts, [and/or] rewards], an occurrence location, an occurrence time [timestamp], and an accumulated amount on a corresponding means with respect to the transaction [transaction amount]. 
(Examiner interprets “transaction-context data” as transaction data and context data. Spec., ¶ [0079]. Examiner interprets “means information” as “payment card information”; “occurrence period information” as “the calendar date of the transaction”; “an amount” as an “itemized amount”; and “accumulated amount on a corresponding means with respect to the transaction” as “total amount.” Spec., ¶ [0009]. Examiner interprets “means” does no invoke § 112(f) because the term “means” is not modified by functional language but rather “data.” Id. 
	As explained elsewhere, Purves discloses that transaction-context data includes payment card information [means information], ¶ [0348], and location [occurrence location], ¶ [0337]. The transaction portion of transaction-context data is “level 3 data in card authorization requests” that includes a “timestamp … 2011-02-22 15:22:43” [occurrence period information & occurrence time], and “transaction cost … $34.78” [an accumulated amount on a corresponding [payment] means with respect to the transaction]. ¶ [0343]. Upon receiving a checkout request, the merchant server queries a database to obtain individual “product pricing, sales tax, offers, discounts, [and] rewards” for display to the user. ¶ [0345]. The itemized display of “product pricing, sales tax, offers, discounts, [and/or] rewards” is an itemized amount [an amount]. Fig. 4K.)

Regarding Claim 4, Purves discloses
The method of claim 1 and outputting of the processed transaction data as explained above.
Purves further discloses
wherein the outputting of the processed transaction data comprises outputting only part of the processed transaction data according to a user input.
(Examiner interprets “processed transaction data” as “transaction data and context data processed for display in a user interface.” Spec., ¶ [0069]. Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. 
	See at least ¶ [0101] where the “WIVD” generates an augmented reality “information wall” containing 12 months of utility bills or other transaction data based. The “information wall” may be customized based on user input. ¶ [0103]. The WIVD has “various visors/filters for different [virtual] layers” that may be selected based on user input. ¶ [0113]. Information layers “may be automatically injected based on consumer queries, consumer purchase context, consumer environment, object snaps.” ¶ [0203]. Purchase context in location. ¶ [0337].)
  
Regarding Claim 5, Purves discloses
The method of claim 1 and the transaction-context data is generated in correspondence to the transaction of a user in connection with context data as explained above.
Purves further discloses
wherein the transaction-context data is generated in correspondence to the transaction of a user in connection with context data received through an external server.  
(Examiner interprets “transaction-context data” as transaction data and context data. Spec., ¶ [0079]. Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets that the distinguishing feature of this claim from a similar limitation in Claim 1 is that “context data [is] received through an external server.” 
See at least ¶ [0085], where John’s location is received from a remote server.)

Regarding Claim 6, Purves discloses
The method of claim 1 and transaction data as explained above.
Purves further discloses
wherein the transaction data is generated when a user input matching a certain condition is received.  
(See at least ¶ [0127] where a purchase transaction is permitted when the user inputs the correct “payment PIN.”)

Regarding Claim 7, Purves discloses
The method of claim 1 and context data as explained above.
Purves further discloses
wherein the context data is detected in connection with a generation time of the transaction data when the transaction data is generated before the transaction data is received.
(Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets “when the transaction data is generated before the transaction data is received” is “when the transaction data is generated by the mobile device before the transaction data is received by the POS terminal.”
See at least ¶ [0347] where the mobile wallet application on a user mobile device provides contactless payment information to a merchant POS terminal. When making a payment, the user can select GPS location 3717-b [context data] and payment account information 3718-b [transaction data] to complete a purchase transaction from the mobile wallet user profile. Thus, location data is detected “in connection with” and “when” the transaction data is generated. This is done before the transaction data is received by the POS terminal to complete the payment transaction. Fig. 38 and associated text ¶ [0341].)

Regarding Claim 8, Purves discloses
The method of claim 1 as explained above and the context data is generated in the user terminal near a generation time of the transaction data as explained in Claim 7.
Purves further discloses
wherein the context data is generated in the user terminal near a generation time of the transaction data and includes at least one selected from a photograph, a posting, and a memo, each being generated using an application installed in the user terminal.
(Examiner interprets “context data” as “location data.” Spec., ¶ [0062]. Examiner interprets “user terminal” as “a mobile device.” Spec., ¶ [0045]. Examiner interprets the claim language of “at least one selected from” as requiring only one of the listed items.
	See at least ¶ [0324], where a user may select to add a photo to a transaction, using a mobile wallet application on a user’s mobile device.)
	Regarding Claim 9, Purves discloses
A computer program stored in a computer-readable storage medium and, when executed using a computer, performing a method of processing data using transaction information, wherein the method comprises: 
(See at least Fig. 44 and associated text ¶¶ [0381], [0398], [0399].)
The remaining limitations of Claim 9 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Purves for the same rationale presented in Claim 1 supra.

	Regarding Claims 10, 11, 12, 13, 14, 15, and 16, Purves discloses 
The computer program of claim 9 as explained above.
The remaining limitations of Claims 10, 11, 12, 13, 14, 15, and 16, are not substantively different than those presented in Claims 2, 3, 4, 5, 6, 7, and 8, respectively, and are therefore, rejected, mutatis mutandis, based on Purves for the same rationale presented in Claims 2, 3, 4, 5, 6, 7, and 8, respectively, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694